Shaw, C. J.
This case comes before the court hy excep*11lions. It was a petition for the review of a judgment in the court of common pleas, filed in that court pursuant to the Rev. Sts. c. 99, <§> 26.
An intimation was given in the argument of one of the respondent’s counsel, that the case was prematurely removed from the court of common pleas and entered in this court, because no final judgment had been entered in that court. The only judgment which can be given, on a petition for a review, is, that a writ of review shall or shall not be granted; and such judgment is therefore final, and costs may be given for or against the petitioner. Rev. Sts. c. 99, 11, 24. If a writ of review is granted, it is a new process to be sued out and served like other original writs, and upon which the parties are again brought into court, and further proceedings had.
A question was then made, whether exceptions might be taken, in a case like the present, where the court of common pleas have a discretionary power to grant a review of their own judgments when they think it reasonable; being the same power as that previously given to the supreme judicial court by the Rev. Sts. c. 99, § 26. But supposing the court of common pleas have full discretionary power, in a case before them, to decide upon the grounds and reasons offered that it is reasonable to grant a new trial, as in the cases of Gibbs v. Hampden, 19 Pick. 298, and Gray v. Bridge, 11 Pick. 189, yet there may be questions of law involved in the decision, as, for example, whether the case was within the jurisdiction, whether the petition was sued out within the time limited by law, and the like. And cases of this description are precisely within the provision, that any party, aggrieved by the opinion, direction, or judgment of the court of common pleas, in matter of law, in any civil action, suit, or proceeding whatever, may except. Rev. Sts. c. 82, <§> 12; St. 1840, c. 87, <§> 4. The cases, cited to prove that the court will not sustain exceptions, where the court of common pleas has a discretionary power to order an indorsement of a writ, (Williams v. Hadley, 19 Pick. 379, and *12Fenely v. Mahoney, 21 Pick. 212,) do not warrant that conclusion ; the point there decided was, upon the construction of the statute respecting the indorsement of writs, Rev Sts. c. 90, <§> 18, that the proviso extended to all cases. It was a question whether the court had the power, not whether they rightfully exercised it.
But the principal ground of exception is, that the court erred in matter of law, in allowing an amendment to the petition, by which the petitioner stated newly discovered evidence in support of his application for a new tiial or review. The court are of opinion that the court of common pleas have power to grant such an amendment of the petition. The provisions of law, allowing amendments, are highly remedial, and are construed most liberally to correct error and mistake, and to advance justice and right.
The provision in the Rev. Sts. c. 100, <§> 22, is to be construed with reference to the preceding section. Both are taken from the statute of 1784, c. 28, with some slight variation of language, apparently not intended to alter the meaning. The twentieth section is this: “ No writ, process, declaration, or other proceeding, in the courts, or course of justice, shall be abated, &c., for any circumstantial errors or mistakes, when the person and case may be rightly understood by the court.” The twenty-first section provides that “ the court, in which any civil action is pending, shall have power, at any time before judgment rendered therein, to allow amendments, either in form or substance, of any process, pleading, or proceeding in such action.”
In the statute of 1784, from which the foregoing provisions were revised, the term “civil actions” is not used. But having provided that no declaration or other proceeding in courts shall be abated, &c., the statute then proceeds to add, “ and the court on motion may order amendments.” It seems very clear, that the legislature, by the revised statutes, did not intend to take away or limit the power of the court to allow amendments; and although, in a strict technical sense, “ civil actions ” might not include petitions, yet considering that the *13statute is remedial, that the term “ civil actions ” is used in immediate connection with the more general word “ proceeding ” in the previous section, and that the statute from which this revision was taken did in terms extend to all legal proceedings, we think the term “ civil action ” in the Rev. Sts. c. 100, <§> 22, extends to petitions. Many of the acts and judgments of the courts are now founded on petitions, complaints, and other proceedings, not strictly civil actions; and all the reasons, which apply to the latter, apply with equal force to the amendment of the former modes of procedure. Such amendments have been allowed in proceedings other than civil actions, as in cases of libel for divorce (Tourtelot v. Tourtelot, 4 Mass. 506), and petitions to county commissioners (New Marlborough v. Berkshire, 9 Met. 423).
The question may then arise, what is the limit to this authority, and how defective a declaration, petition, or other proceeding, must be, in order to be beyond the reach of amendment. The answer is furnished by the statute, which limits it to cases “ where the person and case may be rightly understood by the court; ” that is, where the court has jurisdiction of the subject matter, where something is stated, though imperfectly or defectively, either in form or substance, which the court judicially acts upon, in which case- the subject matter is within their jurisdiction ; and where the respondent, called to answer, appears to answer, or is rightly summoned, so as to be informed of the court before which, and the time and place when and where, he is to appear and answer. The court then has jurisdiction, and the parties are in a condition to take notice of any order, decree, or direction, which the court may make. Bell v. Austin, 13 Pick. 90.
It appears to us, that the case, as it stood before the court of common pleas, when the amendment was allowed, was strictly within these principles, and that the court had authority to allow the amendment. The petition was filed within one year, and was for a writ of review, which the court of common pleas had authority to grant, if they should think it *14reasonable. The subject matter was the granting of a review, and the respondent was duly summoned, and was before the court. The petitioner set forth that the verdict was rendered against him on the ground that his cause of action did not accrue within six years, whereas in fact his action was commenced within six years after the cause of action accrued. The proof set forth in his petition, and which he proposed to offer to establish the reasonableness of his claim, was not the cause of action, or subject matter of the petition, but rathei a specification of the grounds on which he proposed to sus tain it. Such a specification is very proper and necessary to be stated, according to the usage and practice of the court, before they will grant an order of notice; but it is not the subject matter, of which the court has jurisdiction. The case was one, therefore, in which, by permission of the court, whilst the petition was pending, other facts might properly be specified and proved, in order to establish the same conclusion sought by the petitioner,- to wit, that it was reasonable to grant him a review in the case stated. Such amendment was allowed in a libel for divorce for adultery, by setting forth another charge distinct from the one first specified, in the case already cited of Tourtelot v. Tourtelot, 4 Mass. 506.
Nor is the amendment subject to the objection, that it operated to sustain the petition for a cause which arose after the petition was filed. The cause existed, if it existed at all, when the petition was filed; and was a reasonable cause for a review, although the proof of it came to the knowledge of the petitioner afterwards, and even although the proof of it originated afterwards. If, whilst the petition was pending, the respondent admitted, that the action, in which he had prevailed on the statute of limitations, had been commenced within six years, though the proof appeared otherwise at the trial, such admission would be competent proof of the petitioner’s claim for a review, for a reason existing at the time his petition was filed.
Nor is it any valid objection, that the amendment was allowed moré than a year after the judgment, when a new *15petition could not be filed. The court having acquired jurisdiction of the subject matter, and of the person, by a petition filed within the time limited by law, retained that jurisdiction for all legal purposes, till a final judgment was rendered. It is often held to be a good reason for granting amendments on terms, instead of nonsuiting a party, and compelling him to bring a new action, that such action would be barred by the statute of limitations. In general, when the amendment is allowed, the proceeding is regarded, tried, and determined in the same manner as if the petition had been originally in the form in which it is put by the amendment. Of course, the petitioner is bound, after amendment as well as before, to prove a good cause existing at the time when his petition was filed, before the court will grant it.

Exceptions overruled.